NUMBER 13-22-00283-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


AMADO QUINTERO,                                                             Appellant,

                                           v.

JENNIFER A. GARCIA AND JUSTIN R. KENT,                                      Appellees.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
              Before Justices Benavides, Hinojosa, and Silva
               Memorandum Opinion by Justice Benavides

      On June 20, 2022, appellant Amado Quintero filed a notice of appeal regarding a

final judgment rendered in favor of appellees Jennifer A. Garcia and Justin R. Kent. On

June 22, 2022, the Clerk of this Court requested appellant to remit the $205.00 filing fee

for the appeal within ten days. See TEX. R. APP. P. 5 (“A party who is not excused by
statute or these rules from paying costs must pay—at the time an item is presented for

filing—whatever fees are required by statute or Supreme Court order. The appellate court

may enforce this rule by any order that is just.”); TEX. GOV'T CODE ANN. § 51.207

(delineating the required fees and costs in an appellate court). The Clerk also notified

appellant that the notice of appeal did not comply with Texas Rules of Appellate

Procedure 9.1(c) and 25.1(d)(2), requested correction of these defects within thirty days,

and advised appellant that the matter would be referred to the Court for further action if

the defects were not remedied. See TEX. R. APP. P. 9.1(c), 25.1(d)(2), 37.1. Appellant did

not pay the fee or correct the defects in the notice of appeal.

       On July 14, 2022, the Clerk notified appellant that he was delinquent in paying the

filing fee for the notice of appeal. The Clerk advised appellant that the appeal would be

dismissed if the filing fee was not paid within ten days. See id. R. 42.3(c). Appellant did

not pay the fee or otherwise respond to the Clerk’s directives.

       The Court, having examined and fully considered the notice of appeal and

subsequent events, is of the opinion that this appeal should be dismissed. This Court has

the authority to dismiss an appeal because the appellant has failed to comply with a

requirement of the appellate rules, a court order, or a notice from the clerk requiring a

response or other action within a specified time. See TEX. R. APP. P. 42.3(c); Smith v. DC

Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San Antonio 2017, no pet.). Here,

appellant has not paid the appellate filing fee or otherwise responded to the Clerk’s

directives. Accordingly, we dismiss this appeal because the appellant failed to comply

with the requirements of the appellate rules and failed to respond to directives from the


                                             2
Clerk requiring a response or other action within a specified time. See TEX. R. APP. P.

42.3(c).


                                                            GINA M. BENAVIDES
                                                            Justice

Delivered and filed on the
25th day of August, 2022.




                                          3